UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-5037



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WALLACE ALLEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CR-
05-50)


Submitted:   March 5, 2007                 Decided:   March 20, 2007


Before NIEMEYER, WILLIAMS, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, John H. Chun, Assistant
Federal Public Defender, Baltimore, Maryland; Sherri Keene, OFFICE
OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, Harry M. Gruber, Debra
L. Dwyer, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wallace   Allen      appeals   his    conviction     by   a   jury    of

possession of a firearm and ammunition, in violation of 18 U.S.C.

§ 922(g)(1) (2000), and the resulting 235-month sentence as an

armed career criminal.     On appeal, Allen asserts that the district

court erred in admitting certain evidence and that his sentence

violates the Sixth Amendment.        We affirm.

           Allen contends that the district court erred in admitting

evidence of his prior assaults and prior gun possession to show

that he knowingly possessed the firearm charged in the indictment.

See United States v. Moye, 454 F.3d 390, 395 (4th Cir.) (discussing

elements of § 922(g) offense), cert. denied, 127 S. Ct. 452 (2006).

Allen   contends   that   the    evidence   of    his   prior   bad      acts   was

extrinsic to the crime charged and should have been excluded

pursuant to Fed. R. Evid. 404(b), because the testimony from Sonia

Savage about his prior bad acts was uncorroborated and unreliable.

Allen also asserts that the district court should have excluded the

testimony under Fed. R. Evid. 403, as unfairly prejudicial.

           We review the district court’s admission of evidence for

an abuse of discretion.      See United States v. Hodge, 354 F.3d 305,

312 (4th Cir. 2004) (stating standard of review).                Our review of

the record leads us to conclude that the evidence of Allen’s prior

assaults and gun possession was admissible under Rule 404(b) and

was not unfairly prejudicial.        See id. at 311-12 (discussing Rules


                                    - 2 -
403 and 404(b)).     To the extent that Allen asserts Savage’s

testimony is unreliable, the jury had before it her inconsistent

statements   to   police   and   other   arguments   challenging    her

credibility and apparently rejected them.      See United States v.

Sun, 278 F.3d 302, 313 (4th Cir. 2002) (“[W]e do not review the

credibility of the witnesses and assume the jury resolved all

contradictions in the testimony in favor of the government.”).

Moreover, the district court reduced the risk of unfair prejudice

by explaining the proper uses of other crimes evidence at the time

Savage testified about the prior assaults and prior gun possession

and again during the jury instructions.      Hodge, 354 F.3d at 312;

see United States v. Alerre, 430 F.3d 681, 692 (4th Cir. 2005)

(“Ordinarily, of course, we presume that a properly instructed jury

has acted in a manner consistent with the instructions.”).         Thus,

we hold that the district court did not abuse its discretion in

admitting evidence under Rule 404(b).

          Allen also asserts on appeal that the district court

violated his Sixth Amendment rights by sentencing him as an armed

career criminal because his prior convictions were not submitted to

the jury, proved beyond a reasonable doubt, or admitted by him.

This court rejected the same argument in United States v. Cheek,

415 F.3d 349, 354 (4th Cir.), cert. denied, 126 S. Ct. 640 (2005);

see also United States v. Thompson, 421 F.3d 278, 283 (4th Cir.

2005), cert. denied, 126 S. Ct. 1463 (2006).         Thus, we find no


                                 - 3 -
error in the district court’s classification of Allen as an armed

career criminal.

           Accordingly, we affirm Allen’s conviction and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 4 -